DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/17/2022. In Applicant’s amendment, claims 1, 8, and 15 were amended. Claims 2, 9, and 16 are canceled. Claims 21-23 are new.
Claims 1, 3-8, 10-15, and 17-23 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 102 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Hale and Cudich references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Myers et al, US Publication No. 2017/0031877 A1, hereinafter Myers in view of
Hale et al, US Publication No. 20150020010 A1, hereinafter Hale. As per,
Claims 1, 8, 15
Myers teaches
A method comprising: /
A computing system implemented by a server system, the computing system being 15configurable to cause: /
A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause: (Myers [0227])
causing display of, on a device of a user of a computing platform 5implemented via a database system, a user interface configured to allow the user to create an application or web page; (Myers fig. 1 noting the display system, user interface and database; fig. 13; [0180] “With reference now to FIG. 13, an illustration of a block diagram of data flow for creating and displaying web pages is depicted”)
receiving, at a server system associated with the computing platform, instructions to configure a choice component of the application or web page, the choice component being a graphical component for indication of choices associated with the 10application or web page, the choice component having a data source associated with one or more database objects of the database system and the choice component having a display type defining how the choice component is displayable to users of the computing platform, the data source and the display type being selectable by the user via the user interface, 15(Myers [0105] “control module 200 receives user input 132 at design view 209 displayed in graphical user interface 128 through input device 128. Design module 201 receives new object 214 from user input 132 through control module 200. New object 214 is an object that is used to create an object for first web page 205. For example, new object 214 may be a button that operator 120 adds to first web page 205;” [0108] “Design module 201 receives selected metadata 218 from user input 132 through control module 200. Selected metadata 218 is at least one of user input that creates selected metadata 212 for selected objects 211;” [0111] “control module 200 retrieves first metadata 204 for first web page 205 from database 107 when the command to retrieve first metadata 204 is received;” [0116] “objects 300 include button 302, chart 304, check box 306, color picker 308, combo box 310, combo button 312, content box 314, currency 316, custom 318, date 320, drop down list 322, link 324, text 326, text area 328, text box 330, and view 332.”)
configuration of the display type being separate from and independent of the data source; (Myers fig. 2; 8-12 noting the selection of the display type independent of the data source; [0214] “the metadata may be received from different sources. For example, the metadata may be received from a web page server, a local cache on the client data processing system, a proxy server, or some other suitable source”) 
[…],
creating or modifying the choice component via a processor based on the instructions; (Myers [0109] “control module 200 modifies first metadata 204 based on changes to the group of selected objects 211 and selected metadata 212. For example, when new object 214 is added to the group of selected objects 211 in design view 209. control module 200 also adds new object 214 to first metadata 204;” [0227] “Processor unit 1904 serves to execute instructions for software”)
and publishing the choice component to a storage medium for transmission upon request to client devices accessing the application or web page.  (Myers [0063] “Once web page 118 is completed, web page designer 116 stores web page 118 in database 107;” [0065] “client data processing system 140 in client data processing systems 110 may access and display web pages 114;” [0066] “metadata 136 for web page 118 may be obtained from web page server 108. Web page server 108 may retrieve metadata 136 for web page 118 from database 107”) 
Myers does not explicitly teach, Hale in the analogous art of component configuration teaches
automatically determining that the display type and data source for the choice component are compatible; responsive to determining that the display type and data source for the choice component are compatible, (Hale [0099] “FIG. 6 shows an example of a graphical user interface (GUI) 600 displaying configurable templates;” [0101] “FIG. 7 shows an example of a GUI displaying a configuration interface 700 containing one or more configurable components, in accordance with one or more implementations. The configuration interface 700 includes a feed component 710 in the first column and three components 720, 722, 724 in the second column, which display data of the on-demand service environment. The feed component 710 includes a preview of how an information feed will appear in the data interface, including one or more publisher actions 712, a publisher textbox 714, and one or more feed items 716. The configuration interface 700 also includes a slider bar that determines the display width for the data interface being created. Here, the width of the selected template is preset to "920px", or 920 pixels, corresponding to a larger display size, such as a desktop screen or a web page viewed on a larger display monitor. At this initial position, the feed component 710 is displayed in a first column, and the three components 720, 722, 724 are displayed in a second column” noting the configurable feed components; fig. 8A; [0103] “The slider bar 830 has been dragged toward the center of the configuration interface 800 to automatically shrink and rearrange the components of the data interface accordingly, such that the data interface is arranged and optimally displayed for the display width of 794 pixels”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Myers’ web page and application designing interface to include separate configuration of the display type and data source and automatically determine compatibility of the display type and data source in view of Hale in an effort to optimally arrange and display component information (see Hale [0103] & MPEP 2143G).
25Claims 3, 10, 17Claims 3, 10, 17
Myers teaches
automatically validating selection of the data source or the display type.  (Myers [0134] “validations 606 are at least one of code that validates objects 504 or options used by code to validate objects 504. For example, when the object is a date, the validation code may verify that the date entered by an operator is valid”)
Claims 4, 11, 18 
Myers teaches
receiving / processing a request from the user to set a default value for the choice 30component; (Myers [0149] “Options section 802 also includes drop down list 810 for selecting the country being used for a group of language translations in graphical user interface 800. In this illustrative example, when the country selected in drop down list 810 is set to default, the country used is set to at least one of the country where data processing system 122 is located, the country where client data processing system 140 is located, or a preference selected by operator 120”)
and causing the choice component to have the default value.  (Myers [0149] “when the country selected in drop down list 810 is set to default, the country used is set to at least one of the country where data processing system 122 is located, the country where client data processing system 140 is located, or a preference selected by operator 120”)
Claims 6, 13, 20
Myers teaches
5Claims 6, cwherein the display type is one or more of: a multi-select picklist, a checkbox group, a radio button group, and/or a single checkbox.  (Myers [0116] “(Myers [0116] “objects 300 include button 302, chart 304, check box 306, color picker 308, combo box 310, combo button 312, content box 314, currency 316, custom 318, date 320, drop down list 322, link 324, text 326, text area 328, text box 330, and view 332.”)

Claims 5, 7, 12, 14, and 19 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Myers in view of Hale in view of
Lenzner, US Patent No. 10,788,957 B1, hereinafter Lenzner. As per,
Claims 5, 12, 19
Myers / Hale do not explicitly teach
wherein the data source is one or more of: a record query, a picklist field, and/or a list.  
Lenzner however in the analogous art of web designing teaches
wherein the data source is one or more of: a record query, a picklist field, and/or a list.  (Lenzner col. 14, ln. 49-52 “The term "data record" generally refers to a data entity created by or on behalf of a vendor. A data record is comprised of a set of fields defined within a database;” col. 16, ln. 8-14 “user systems 12 (which may be client systems) communicate with the servers of system 16 to request and update system-level and tenant-level data from system 16 that may involve sending one or more queries to tenant data storage 22 and/or system data storage 24”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Myers’ web page and application designing interface and Hale’s component and data source configuration to include a record query as a data source in view of Lenzner in an effort to provide web page designing in an efficient and scalable manner (see Lenzner col. 13, ln. 60-62 & MPEP 2143G).
Claims 7, 14
Myers / Hale do not explicitly teach
wherein the computing platform comprises a customer relationship management (CRM) provided to a plurality of tenant organizations via an 10on-demand computing environment, the user being affiliated with a first one of the tenant organizations, the application or web page being associated with the first organization.  
 Lenzner however in the analogous art of web designing teaches
wherein the computing platform comprises a customer relationship management (CRM) provided to a plurality of tenant organizations via an 10on-demand computing environment, the user being affiliated with a first one of the tenant organizations, the application or web page being associated with the first organization.   (Rao col. 13, ln. 46-60 “the system 16 is a multi-tenant cloud computing architecture supporting multiple services, such as software as a service (SaaS) ( e.g., customer relationship management (CRM) service provided by Salesforce.com, Inc.) […] such a platform as a service allows for the creation, management  and execution of one or more applications developed by the provider of the service, vendors accessing the service via user systems 12, or third-party application developers accessing the system 12.”)
The rationales to modify/combine the teachings of Myers / Hale with/and the teachings of Lenzner are presented in the examining of claims 5, 12 and incorporated herein.

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Myers in view of Hale in view of Lenzner in further view of
Cudich, US Publication No. 20170031877  A1, hereinafter Cudich. As per,
Claim 21
Myers / Hale / Lenzner do not explicitly teach, Cudich however in the analogous art of web designing teaches
wherein the data source comprises a record query, and the method further comprises: causing display of, on the device of the user, a record query selection screen configured to allow the user to both select the data source as being the record query and create the record query as a new record query associated with a first database of the first tenant organization.  (Cudich [0017] “The page components can be elements constructed from data in the heterogeneous data sources. For example, the page components can expose data from ERP, Database or other sources;” [0018] “The heterogeneous data source can be resources with a company. The heterogeneous data source can include relational database management system, a customer relationship management system; enterprise resource planning system and/or any other types of data sources;” [0121] “Pages are designed to allow users to add net new objects to a collection. In one example, adding net new records to data sets can be supported”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Myers’ web page and application designing interface, Hale’s component and data source configuration and Lenzner’s record query to include a record selection screen including creating the record as a new record in view of Cudich in an effort to easily navigate data spaces in the system (see Cudich [0194] & MPEP 2143G).
Claim 22
Myers / Hale / Lenzner do not explicitly teach, Cudich however in the analogous art of web designing teaches
wherein the record query selection screen is further configured to allow the user to assign both of: an order by which choices of the choice component are sorted and a maximum number of choices associated with the choice component.  (Cudich [0150] “a given table instance can define the maximum set of columns that are available for display in the Data Table. This view is a subset of the total set of fields for the given DataSpace;” [0195] “Once a user decides they want to create a custom DataSpace, either to display this DataSpace in its native UI, or via a page component, they can be taken to the Custom DataSpace Configuration Wizard. In this wizard, users can specify a set of fields for the DataSpace. Each of these fields has a set of properties: … Display Order”)
The rationales to modify/combine the teachings of Myers / Hale / Lenzner with/and the teachings of Cudich are presented in the examining of claim 21 and incorporated herein.
Claim 23
Myers / Hale / Lenzner do not explicitly teach, Cudich however in the analogous art of web designing teaches
wherein the data source comprises both the record query and a combination of a picklist field, and a list.  (Cudich [0138] “Out of the box, Constructor can ship with a number of page component types, a list from which users can pick to create new page component instances. These can include: Data Table, Image, Record List, Text, and so on”)
The rationales to modify/combine the teachings of Myers / Hale / Lenzner with/and the teachings of Cudich are presented in the examining of claim 21 and incorporated herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fei, Dynamic Behavior Specification of Web Component Based on Logic Programming, 2008.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624